NO. 12-15-00060-CR

                             IN THE COURT OF APPEALS

                 TWELFTH COURT OF APPEALS DISTRICT

                                          TYLER, TEXAS

IN RE:                                                  §

DONALD ADKINS,                                          §       ORIGINAL PROCEEDING

RELATOR                                                 §

                                      MEMORANDUM OPINION
                                          PER CURIAM
        In this original proceeding, Relator Donald Adkins seeks a writ of mandamus requiring
“the State of Texas, County of Sabine” to “Dismiss with Prejudice any and all causes,
complaints, indictments – et cetera . . . known to and/or unknown to the Petitioner by way of
Dismissal with Prejudice and an “ORDER” to direct the Texas Department of Criminal Justice
(TDCJ) Screen, and any other Factoring Documents, Data Systems et-cetera.”
        A court of appeals may issue a writ of mandamus against a judge of a district or county
court in the court of appeals district or a judge of a district court who is acting as a magistrate at
a court of inquiry under Chapter 52, Code of Criminal Procedure, in the court of appeals district.
TEX. GOV’T CODE ANN. § 22.221(b) (West 2004). Additionally, a court of appeals may issue “all
other writs necessary to enforce the jurisdiction of the court.” Id. § 22.221(a) (West 2004).
Here, Relator does not seek a writ of mandamus against any person within either of the
categories specified in Section 22.221(b).            Nor has he shown that the writ he requests is
necessary to enforce this court’s jurisdiction. See id. Therefore, we conclude that we do not
have jurisdiction to issue a writ of mandamus in this proceeding. Accordingly, we dismiss
Relator’s petition for writ of mandamus.1

        1
           Relator has not provided certain required contents of his mandamus petition, including an appendix, a
record, and a clear and cogent argument for his contentions, with appropriate citations to authorities and to the
appendix or record. See TEX. R. APP. P. 52.3(h), (k), 52.7. Consequently, even if our mandamus authority extended
to “the State of Texas, County of Sabine,” we would be unable to evaluate the merits of Relator’s claim.
Opinion delivered March 11, 2015.
Panel consisted of Worthen, C.J., Hoyle, J., and Neeley, J.




                                             (DO NOT PUBLISH)




                                                          2
                                   COURT OF APPEALS

     TWELFTH COURT OF APPEALS DISTRICT OF TEXAS

                                            JUDGMENT

                                            MARCH 11, 2015


                                          NO. 12-15-00060-CR


                                          DONALD ADKINS,
                                              Relator


                                        ORIGINAL PROCEEDING
                        ON THIS DAY came to be heard the petition for writ of mandamus filed
by DONALD ADKINS. Said petition for writ of mandamus having been filed herein on March
9, 2015, and the same having been duly considered, because it is the opinion of this Court that
this court does not have jurisdiction to issue a writ of mandamus in this proceeding and that it
should be dismissed for want of jurisdiction, it is therefore CONSIDERED, ADJUDGED and
ORDERED that the said petition for writ of mandamus be, and the same is, hereby dismissed for
want of jurisdiction.
                        By per curiam opinion.
                        Panel consisted of Worthen, C.J., Hoyle, J. and Neeley, J.